Case 1:18-cv-00390-PLM-RSK ECF No. 59, PageID.581 Filed 02/24/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

BAILEY KOWALSKI,                                    )
                              Plaintiff,            )
                                                    )      No. 1:18-cv-390
-v-                                                 )
                                                    )      Honorable Paul L. Maloney
MICHIGAN STATE UNIVERSITY,                          )
                      Defendant.                    )
                                                    )

             ORDER GRANTING MOTION FOR RECONSIDERATION

       This matter is before the Court on Defendant Michigan State University’s motion for

reconsideration (ECF No. 47) of the Court’s Order denying its motion to dismiss Plaintiff

Bailey Kowalski’s complaint (Order ECF No. 32).

       Kowalski’s complaint alleges that Michigan State University (“MSU”) maintained

official policies that caused her to be sexually assaulted by three members of the MSU

basketball team on April 11, 2015, in violation of Title IX. 20 U.S.C. § 1681 et seq. At the

time the Court considered MSU’s motion to dismiss, the Sixth Circuit had not explicitly

approved or rejected this “pre-assault” theory of liability. On August 21, 2019, this Court

found that Kowalski’s pre-assault theory of liability was at least conceivably supported by

caselaw from in-circuit district courts, and found that “the allegations in Plaintiff’s complaint

render plausible her claim that MSU maintained official policies that left her and other

female students vulnerable to sexual assault by male athletes.” (ECF No. 32 at PageID.308.)

Accordingly, the Court denied MSU’s motion to dismiss and allowed Kowalski’s pre-assault

theory of liability to proceed.
Case 1:18-cv-00390-PLM-RSK ECF No. 59, PageID.582 Filed 02/24/21 Page 2 of 4




       But on December 12, 2019, the Sixth Circuit provided clear guidance on Title IX

claims in Kollaritsch v. Michigan State University Board of Trustees, 944 F.3d 613 (6th Cir.

2019). There, the Circuit Court held that “a student-victim plaintiff must plead, and

ultimately prove, that the school had actual knowledge of actionable sexual harassment and

that the school’s deliberate indifference to it resulted in further actionable sexual harassment

against the student-victim, which caused the Title IX injuries.” Id. at 618. The Circuit Court

was explicit: “one incident of harassment is not enough” to plead a Title IX claim, because

Title IX requires “systemic” harassment. Id. at 620 (citing Davis v. Monroe County Board

of Education, 526 U.S. 629, 652-53 (1999)). This means that the student-victim must

unfortunately suffer “at least one more (further) incident of harassment, after the school has

actual knowledge and implements a response,” to state a claim. Id. at 621.

       Based on this guidance, MSU now seeks reconsideration of the Court’s August 2019

opinion (ECF No. 47), or in the alternative, to stay proceedings pending an interlocutory

appeal (ECF No. 48). MSU argues that Kollaritsch plainly rejects the pre-assault theory of

liability advanced by Kowalski, so the Court must reconsider MSU’s motion to dismiss and

dismiss the complaint.

       A motion for reconsideration may be granted when the moving party demonstrates a

“palpable defect” by which the Court and parties have been misled and a showing that a

different disposition of the case must result from the correction of the mistake. W.D. Mich.

LCivR 7.4(a). The decision to grant or deny a motion for reconsideration under this Local

Rule is within the district court’s discretion. See Evanston Ins. Co. v. Cogswell Props., LLC,

683 F.3d 694, 681 (6th Cir. 2012) (citation omitted). Reconsideration is appropriate to


                                               2
Case 1:18-cv-00390-PLM-RSK ECF No. 59, PageID.583 Filed 02/24/21 Page 3 of 4




accommodate an intervening change in controlling law. See, e.g., Forman v. Meridian

Bioscience, Inc., 387 F. Supp. 3d 791, 796 (S.D. Ohio 2019). The Court finds that the

Kollaritsch decision is an intervening change in controlling law such that reconsideration is

appropriate.

       The Kollaritsch opinion is broad and clear, and its application to Kowalski’s claim is

straightforward. Kowalski must plead “[1] an incident of actionable sexual harassment, [2]

the school’s actual knowledge of it, [3] some further incident of actionable sexual harassment,

[4] that the further actionable harassment would not have happened but for the objective

unreasonableness (deliberate indifference) of the school’s response, and that the Title IX

injury is attributable to the post-actual-knowledge further harassment.” Kollaritsch, 944 F.3d

at 623-24. Kowalski’s claim only satisfies the first and second elements. She was the victim

of an incident of actionable sexual harassment and informed MSU about the incident, but

she does not allege that she suffered a further incident of actionable sexual harassment.

Therefore, Kowalski cannot satisfy the third and fourth elements of a Title IX claim as

defined by Kollaritsch. Further, the Kollaritsch court made clear that a claim cannot be

premised on a school’s failure to address the risk of sexual harassment based on past

incidents of sexual harassment against students other than the plaintiff. Kollaritsch, 944 F.3d

at 621-22, citing Pahssen v. Merrill Community School Dist., 668 F.3d 356, 363 (6th Cir.

2012). Therefore, Kollartisch clearly forecloses Kowalski’s claims. In turn, MSU’s motion

to dismiss must be granted. Accordingly,

       IT IS HEREBY ORDERED that Defendant’s motion for reconsideration (ECF No.

47) is GRANTED.


                                              3
Case 1:18-cv-00390-PLM-RSK ECF No. 59, PageID.584 Filed 02/24/21 Page 4 of 4




      IT IS FURTHER ORDERED that Defendant’s motion to dismiss (ECF No. 25) is

GRANTED.

      IT IS FURTHER ORDERED that Defendants’ motion to stay proceedings pending

appeal (ECF No. 48) is DISMISSED as moot.

      Judgment to follow.

      IT IS SO ORDERED.

Date: February 24, 2021                         /s/ Paul L. Maloney
                                                Paul L. Maloney
                                                United States District Judge




                                       4
